DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 2-21 are pending in the application.  Claim 1 is cancelled.
Priority
	This application is a continuation of U.S. Patent Application 16/439,505, filed 06/12/2019, which is a continuation of U.S. Patent Application 15/969,328, filed 05/02/2018, which is a continuation of U.S. Patent Application 14/915,883, filed 03/01/2016, which is a U.S. National Stage entry of PCT/US2015/021512, filed 03/19/2015, and claims priority benefit of U.S. Provisional Patent Application 61/955,366, filed 03/19/2014.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (referred to at [00166] as Fig. 23). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
	Claims 14-20 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected as indefinite as they depend, or ultimately depend, from a cancelled claim.  Claims 7-9 are withheld from further examination on the merits due to their lack of definiteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 10, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/072257 A2 (published 16 June 2011; cited by Applicants) in view of BAERTSCHI (Pharmaceutical Stress Testing Second Edition, 2011 Chapter 3; excerpt provided herein), further in view of WO 2012/008767 A2 (published 19 Jan 2012), as evidenced by National Institutes of Health National Center for Advancing Translational Sciences (NCATS) F751QVS0SX METHOXY PEG-12 RETINAMIDE; https://drugs.ncats.io/substance/F751QVS0SX#details, accessed 08/29/2022).
Regarding claims 2-5, 10 and 13, WO 2011/072257 A2 (Abstract and throughout) teaches highly analogous compounds and methods for detection of amyloids of the form: 
    PNG
    media_image1.png
    273
    822
    media_image1.png
    Greyscale
.
Among the exemplified compounds (p. 27-28) are compounds 11 and 33: 
    PNG
    media_image2.png
    196
    440
    media_image2.png
    Greyscale
.
The difference between the prior art compounds and the currently-claimed compounds is that the prior art linkage between WSG and the remainder of the compound is -O- (as part of a carboxyester linkage) in the prior art, while the linkage between WSG in the currently-claimed compounds is -NH- (as part of a carboxyamido linkage):  
    PNG
    media_image3.png
    128
    245
    media_image3.png
    Greyscale
vs. 
    PNG
    media_image4.png
    127
    199
    media_image4.png
    Greyscale
, where EWG is -CN and R84 is H or optionally substituted C1-C10 alkyl.
Baertschi (Introduction p. 49 par. 1) examines the major mechanisms of chemical decomposition of pharmaceuticals, including hydrolysis/dehydration.  Regarding hydrolysis of esters of carboxylic acids in a drug context, Baertschi notes that “esters and lactones are subject to general acid or base-catalyzed hydrolysis to form a carboxylic acid and an alcohol” (p. 52 par. 3), and “’[t]he carbonyl carbon of these moieties is electrophilic, and therefore nucleophilic reactions are likely to occur via nucleophilic attack at the carbonyl carbon...[in] highly aqueous systems, the nucleophile is usually water” (p. 53 par. 3).  The reference further teaches (p. 55 par. 1-2), “[a]mides are subject to acid or base-catalyzed hydrolysis to form a carboxylic acid and an amine (Fig. 11)”.  Importantly, the reference notes that “[a]mides are more stable than their corresponding esters since -NHR is a poorer leaving group than -OR for esters…[t]therefore, water alone is not sufficient to hydrolyze most amides at a significant rate” (p. 55 par. 1).  
WO 2012/008767 A2 teaches PEG-retinamide (aka Medimin A®), comprising a carboxamide moiety linking the retinyl group and a PEG-12 modifier, described structurally by NIH NCATS as follows: 
    PNG
    media_image5.png
    86
    302
    media_image5.png
    Greyscale
(n - 12).  Figure 7 (and par. 112-115; p. 12) shows the results of relevant comparative hydrolytic stability testing comparing ethyl retinoate, retinyl palmitate and PEG-retinamide:

    PNG
    media_image6.png
    365
    590
    media_image6.png
    Greyscale
, where the amide-linked PEG-modified derivative is shown to be significantly more hydrolytically stable than the corresponding ester-linked materials.
	As to claim 21, WO 2011/072257 teaches pharmaceutical compositions comprising the cited compounds and various excipients (p. 29-30, [0098] [0101]).
A person of ordinary skill in the art at the time the current application was effectively filed would have found it prima facie obvious to modify any or all of the compounds of WO 2011/072257 by substituting a -NH- function in place of the -O- of the prior art compounds, in order to achieve the advantage of greater hydrolytic stability for the amide-linked compound, as taught by Baertschi, in order to accrue the benefit of enhanced hydrolytic stability as exemplified by the highly analogous compound described by WO 2012/008767, with a reasonable expectation of success. 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious (MPEP 2143). Among the exemplary rationales that may support a conclusion of obviousness include:
•	(A) Combining prior art elements according to known methods to yield predictable results;  
•	(B) Simple substitution of one known element for another to obtain predictable results;  
•	(C) Use of known technique to improve similar devices (methods, or products) in the same way;  
•	(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  
•	(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
Here, the examiner looked to at least rationales A and B as exemplary.  Rationale A comprises combining prior art elements according to known methods to yield predictable results.  The combination of
WO 2011/072257, which teaches highly analogous ester-linked compounds, with BAERTSCHI, which generally teaches higher expected stability of amide- versus ester-linkages, with WO 2012/008767, which exemplifies hydrolytic stability gained in a highly-structurally analogous amide-linked biopharmaceutical compound compared with similar ester-linked compounds is considered as being drawn to such a combining of prior art elements, leading to predictable results, where combination of these teachings provides sufficient knowledge and background for the ordinary artisan to have reasonably expected success at the time the application was effectively filed.
Regarding rationale B, simple substitution of one known element for another to obtain predictable results, the ordinary artisan in the field of drug conjugates would find it obvious to carry out simple substitution of an advantageously superior -NH- in place of the -O- that is present in the prior art compounds, leading to predictable results based on the combined teachings of the cited prior art references.
  In the absence of demonstrated and convincing unexpected results for the instantly claimed embodiments, the conclusion is that the claimed compounds are prima facie obvious over the cited prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-6 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. 10,934,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently-cited claims encompass the subject matter of the patented claims.
Claim 2-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13-14 and 21-22 of U.S. Patent No. 10,005,745. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently-cited claims encompass the subject matter of the patented claims..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M MAURO/Primary Examiner, Art Unit 1625